Case: 18-60378      Document: 00515188383         Page: 1    Date Filed: 11/06/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                      No. 18-60378                        FILED
                                                                   November 6, 2019
                                                                     Lyle W. Cayce
UNITED STATES OF AMERICA,                                                 Clerk

              Plaintiff - Appellee

v.

RICHARD BEN,

              Defendant - Appellant




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 4:16-CV-1


Before CLEMENT, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Richard Ben pled guilty to violating 18 U.S.C. § 924(c)(1) for using a
firearm during a crime of violence. Ben argues his conviction should be vacated
because the predicate crime of robbery, 18 U.S.C. § 2111, is no longer “a crime
of violence” under § 924(c)(1). In United States v. Brewer, we held that robbery
by intimidation under 18 U.S.C. § 2113(a) is “a crime of violence.” 848 F.3d
711, 716 (5th Cir. 2017). The definitions of robbery under both § 2113(a) and §



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60378   Document: 00515188383     Page: 2   Date Filed: 11/06/2019



                                No. 18-60378
2111 are the same. Ben’s counsel conceded that Brewer controls in this case
during oral argument. Ben cannot prevail because Brewer forecloses the
argument that robbery under § 2111 is not a predicate “crime of violence.”
      For the reasons described, we AFFIRM the district court’s judgment.




                                      2